UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A AMENDMENT #1 (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-32037 GENESIS GROUP HOLDINGS, INC. (Exact name of Registrant as Specified in Its Charter) DELAWARE 65-0908171 (State or Other Jurisdiction of Incorporation or (I.R.S. Employer Identification No.) Organization) 2500 N. MILITARY TRAIL, SUITE 275 Boca Raton, FL (Address of Principal Executive Offices) (Zip code) (516) 988-1988 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO x As of October 31, 2011, 133,955,064 shares of the issuer’s common stock, $0.0001 par value per share, were outstanding. Explanatory Note The purpose of this Amendment No. 1 to the Quarterly Report on Form 10-Q (the "Form 10-Q") of Genesis Group Holdings, Inc. for the quarterly period ended September 30, 2011, filed with the Securities and Exchange Commission on November 16, 2011 (Accession Number: (0001213900-11-006167), is to correct presentation of three month results for the company’s recent acquisition and furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to the Form 10-Q provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 2 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. GENESIS GROUP HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, DECEMBER 31, Assets Unaudited Current Assets Cash and cash equivalents $ $ Accounts receivable Inventory Deferred loan costs - Prepaid expenses - Total Current Assets Property & equipment, net Deposits Total Assets $ $ Liabilities and Stockholders' Deficiency Current liabilities Accounts payable $ $ Bank debt, current portion Accrued expenses Notes payable, related parties Notes payable, other, current portion Total Current Liabilities Other Liabilities: Bank debt, net of current portion Notes payable, other,net of current portion - Derivative liability Total Other Liabilities Stockholders' Deficiency: Common stock, $.0001 par value,500,000,000 shares authorized; 133,955,064 and 105,973,976 shares issued and outstanding (3,270,000 shares issuable) Preferred stock, $.0001 par value, 50,000,000 authorized; none issued or outstanding (15,000 shares issuable) 15 - Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 3 GENESIS GROUP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS -Unaudited- FOR THE THREE MONTHS ENDED FOR THE NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, Revenues $ Cost of revenues earned GROSS PROFIT ) OPERATING EXPENSES Depreciation and amortization Salaries and wages - - Stock compensation - General and administrative TOTAL OPERATING EXPENSES INCOME (LOSS) FROM OPERATIONS ) OTHER EXPENSES Unrealized (gain)loss on fair value of derivative ) - - Interest expense TOTAL OTHER (INCOME)EXPENSE ) NETINCOME ( LOSS) $ $ ) $ ) $ ) LOSS PER COMMON SHARE Basic and fully diluted $ $ ) $ ) $ ) Weighted average number of common shares outstanding-basic and diluted See Accompanying Notes to Condensed Consolidated Financial Statements 4 GENESIS GROUP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOW Unaudited- FOR THE NINE MONTHS ENDED SEPTEMBER 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation and amortization Amortization of debt discount - Amortization of loan costs - Stock compensation for services Increase in fair value of derivative liability - Changes in assets and liabilities: Increase in accounts receivable ) ) Increase in loan receivable-employee - ) Decrease in inventory and other ) ) Increase in accounts payable and accrued expenses Total adjustments NET CASH PROVIDED (USED) BY OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Bank overdraft - ) Proceeds from sale of common stock - Borrowings from bank, net of $14,528 in payments Borrowings from third parties, net of $77,600 in payments Borrowings from related party, net of $4,500 in payments ) NET CASH PROVIDED BYFINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH CASH - beginning of year CASH - end of period $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 5 GENESIS GROUP HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.ACCOUNTING POLICIES Basis of Presentation Genesis Group Holdings, Inc. (formerly known as Genesis Realty Group, Inc.) (“Genesis” or “the Company”) was incorporated on November 22, 1999 under the laws of the State of Delaware.The Company is a provider of specialty contracting services, primarily in the installation of fiber optic telephone cable. These services are provided throughout the United States and include engineering, construction, maintenance and installation services to telecommunications providers, underground facility locating services to various utilities including telecommunications providers, and other construction and maintenance services to electric and gas utilities and others. The condensed consolidated financial statements include the results of Genesis and its subsidiaries Digital Comm, Inc. (“Digital”) and Tropical Communications, Inc. (“Tropical”), all of which are wholly-owned.All intercompany accounts and transactions have been eliminated and the financial statements reflect all adjustments, consisting of only normal recurring accruals which are, in the opinion of management, necessary for a fair presentation of such statements. These financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). However, the financial statements do not include all of the financial information and footnotes required by GAAP for complete financial statements. Additionally, the results of operations for the three and nine months ended September 30, 2011 are not necessarily indicative of the results that may be expected for the entire year. These unaudited condensed consolidated financial statements should be read in conjunction with the Company’s audited financial statements for the year ended December 31, 2010 included in the Company’s 2010 Annual Report on Form 10-K, filed with the SEC. On January 14, 2010 Genesis Group Holdings, Inc. (“Genesis” and “the Company”) acquired all the outstanding shares of Digital Comm, Inc. (“Digital”), a Florida Corporation, in exchange for 50,000,000 shares of Genesis. Digital was originally formed on September 13, 2006 and, on January 14, 2010 was reorganized as a wholly owned subsidiary of Genesis. For financial accounting purposes, the Merger was treated as a recapitalization of Genesis Group Holdings, Inc with the former stockholders ofGenesis Group Holdings, Inc retaining approximately20% ofthe outstanding stock. This transaction has been accounted for as a reverse acquisition and accordingly the transaction has been treated as a recapitalization ofDigital Comm, Inc., with Digital Comm, Inc.as the accounting acquirer. The historical financial statements are a continuation of the financial statements of the accounting acquirer, and any difference of the capital structure of the merged entity as compared to the accounting acquirer’s historical capital structure is due to the recapitalization of the acquired entity. On August 22, 2011 the Company acquired 100% interest in Tropical Communications, Inc. (“Tropical”), a Florida corporation, based in Miami, Florida. Tropical is a State licensed Low Voltage and Underground contractor and provides services to construct, install, optimize and maintain structured cabling for commercial and governmental entities in the South Florida areaThe purchase price for Tropical was $72,000 paid with 1,000,000 shares of common stock in the Company valued at $.072per share , an earn-out provision for additional shares of stock in the Company based on a formula tied to future earnings of Tropical,and an employment agreement. Unless the context otherwise requires, the terms “Company,” “we,” “our,” and “us,” means Genesis Holdings, Inc. and its consolidated subsidiary. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities as of the date of the financial statements and reporting period.Accordingly, actual results could differ from those estimates. 6 GENESIS GROUP HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.ACCOUNTING POLICIES (continued) Segment Information The Company operates in one reportable segment as a specialty contractor, providing engineering, construction, maintenance and installation services to telecommunications providers, underground facility locating services to various utilities including telecommunications providers, and other construction and maintenance services to electric and gas utilities and others. All of the Company’s operating segments have been aggregated into one reporting segment due to their similar economic characteristics, products and production methods, and distribution methods. Recently Issued Accounting Pronouncements In May2011, the FASB issued guidance and clarification about the application of existing fair value measurements and disclosure requirements. This guidance will be effective for interim and fiscal periods beginning after December15, 2011. We will review the requirements under the standard to determine what impacts, if any, the adoption would have on our consolidated financial statements. 2. GOING CONCERN The Company has suffered losses from operations that may raise doubt about the Company's ability to continue as a going concern. As of September 30, 2011, the Company has both negative working capital and continued net losses. The Company may raise capital through the sale of its equity securities, through debt securities, or through borrowings from principals and/or financial institutions. Management believes that actions presently being taken to obtain additional funding provide the opportunity for the Company to continue as a going concern. There can be no assurance that additional financing which is necessary for the Company to continue its business will be available to the Company on acceptable terms, or at all. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. 3.PROPERTY AND EQUIPMENT, NET Property and equipment consist of the following: September 30, December 31, Vehicles $ $ Computers and Office Equipment Equipment Small Tools Total Less accumulated depreciation ) ) Property and equipment, net $ $ 4.NOTES PAYABLE – RELATED PARTY The Company periodically receives borrowings from its principal officers and board director.These unsecured notes are short-term borrowings with maturities of less than one year with an interest rate of 10%.The balance of these notes after repayments as of September 30, 2011 and December 31, 2010 is $480,367 and $348,471, respectively. 7 GENESIS GROUP HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 5. BANK DEBT Bank debt consists of the following: September 30, 2011 December 31, 2010 Installment note payable, payable monthly principle and interestof $621.24, interest at 9.05% secured by vehicle, maturing June 2015 $ $ Four Lines of credit, payable monthly principle and interest, withinterest ranging 8.05% to 9.75%, guaranteed personally by principal shareholders, maturing June 2015 and February 2020 Less: Current portion of debt ) ) Long term portion of bank debt $ $ 6.NOTES PAYABLE – OTHER Notes payable, other consist of the following: September 30, 2011 December 31, 2010 Note payable, UTA (net of discount of $425,837 and $265,732, respectively) refer to Note 7 $ $ Promissory note, 6% interest, maturing two years unsecured (described furtherbelow) - 0 - 8% convertible promissory notes, unsecured, maturing November 2011 - 0 - Promissory note, 5% interest rate, due on demand - 0 - Two promissory notes due on demand, non- interest - 0 - Promissory note, unsecured, non-interest due July 2011, with 2,000,000common shares equity component - 0 - Less: Current portion of debt ) ) Long termportion of notes payable, other $ $ - 0 - On July 5, 2011the Company entered into a definitive master funding agreement (“Master Agreement”) with Tekmark® Global Solutions, LLC (“Tekmark”) and Munro Capital Inc. (“Munro Capital”). Pursuant to the parties’ Master Agreement, the Company is receiving financing in the original principal amount of up to $2,000,000 from Tekmark and a line of credit in the original principal amount of up to $1,000,000 from Munro Capital.Both financings covered are pursuant to Promissory Notes with two year terms, interest at 1% per month. Tekmark funding is secured by the Company’s accounts receivable. Funding by Tekmark will be in the form of payroll funding support for specific and approved customers of Digital. As of September 30, 2011 the balances owed Tekmark and Munro Capital was $204,073 and $245,000, respectively, combined $449,073 as reflected above. 8 GENESIS GROUP HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. NOTE PAYABLE - UTA On August 6, 2010, UTA Capital LLC provided a working capital loan to Genesis Group Holdings, Inc., the parent company of Digital, with Digital also as an additional borrower.The loan is evidenced by a Note and Warrant Purchase Agreement between Digital and Genesis and UTA Capital, LLC dated August 6, 2010. The Agreement calls for two senior bridge notes in the amount of $1 million each, for an aggregate principal amount of $2 million. The notes are each one year amortized term notes bearing interest at 10% per annum. Additionally, the parent company issued to UTA Capital, LLC warrants to purchase 20,952,381 shares of common stock in Genesis exercisable at $0.15 per share which provide for a cashless exercise. The Company received an initial draw from the first $1 million note $960,000 net of fees which was recorded as an investment contribution by Genesisin Digital. Additionally, the parent company issued to UTA Capital, LLC warrants purchasing 20,952,381 shares of common stock in Genesis exercisable at $0.15 per share which provide for a cashless exercise. Pursuant to generally accepted accounting standards, the relative fair value of the warrant was calculated using the Black-Scholes Option Valuation Model. This amount, totaling approximately $455,540, has been recorded as a debt discount and charged to interest expense over the life of the promissory note. On June 25, 2011, the Company and lender UTA Capital LLC, entered into Second Loan Extension and Modification Agreements (“Modification Agreement”) in connection with their existing note payable with a balance of $775,000 at December 31, 2010. The Modification Agreement provided for: a) An extension of the original maturity date of the note from August 6, 2011 to July 30, 2012, b) A continuation in interest rate of 10% for the remainder of the loan, c) After the Initial Period, all monthly cash receipts from purchase orders financed pursuant to the Master Agreement entered on June 30, 2011 between the Company and Tekmarkbeginning August 2011, after reduction for payroll expenses and fees paid to Tekmark relating to the Tekmark financing, will be distributed at the end of each month in the following order of priority: i. On August 31, 2011 and September 30, 2011, first $50,000 to the Company and $35,000 to UTA as a reduction of principal, and of any remaining balance 40% to the Company and 60% to UTA as a reduction of principal. ii.
